DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendment filed June 2, 2022. Claims 1 and 7 are amended. Claims 6, 9, and 10 are canceled. Claims 11-16 remain withdrawn. Claims 1-5, 7, and 8 are pending and addressed below.
Response to Arguments
Applicant’s arguments, see pages 13-14, filed June 2, 2022, with respect to the inner diameter of the small-diameter portion of the tubular connector have been fully considered and are persuasive.  Therefore, the previously presented rejections for claims 1, 6, 9, and 10 Marrs et al. (“Marrs” US 20170065227) in view of Yogi (US 20150306347) has been withdrawn is not applicable to the currently amended claim 1, which incorporates the limitations of previously presented claims 6, 9, and 10. The amendments to claim 1 overcome the previous presented anticipatory rejection under Nakano (US 20170189056)
However, Examiner has determined a rejection under 35 U.S.C. 112(a) is proper in light of reevaluating the claim language and the specification. In addition to the new rejection under 35 U.S.C. 112(a), the specification and claim language appear to contradict the figures, necessitating a drawing objection.
The amendment to claim 7 overcomes the previously presented rejections of claims 7 and 8 under 35 U.S.C. 112(b).
New Figs. 12-13 are acceptable and overcome the previously presented drawing objections.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner dimeter of the small-diameter portion being the same as or larger than an inner diameter of the distal end of the inner tubular member, wherein the small-diameter portion is disposed in the distal side of the lumen of the inner tubular member (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that the small-diameter portion is inserted into the distal end of the inner tubular member (as shown in Fig. 9) and has a wall thickness (as shown in Fig. 8), thus one recognizes the inner lumen of the small-diameter portion is smaller than the lumen of the inner tubular member. Fig. 9 is the only figure showing a detailed connection of the tubular connector and the distal side of the inner tubular member.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 13, “smaller-diameter” should read --small-diameter-- to remain consistent with the remainder of the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 includes new limitations directed to a small-diameter portion of the tubular connector “disposed in a distal side of a lumen of the tubular member” (lines 13-14) and further defines the inner diameter of the small-diameter portion as being “the same as or larger than an inner diameter of a distal end of the inner tubular member” (lines 15-16). After careful consideration, Examiner believes undue experimentation is necessary for one having ordinary skill in the art to make and use the claimed invention due to the preceding features of the claim. Specifically, it is unclear how the small-diameter portion can have an internal diameter equal to or larger than the diameter of the distal end of the lumen when the small-diameter portion is also claimed as being disposed in the “distal side of a lumen of the tubular member.” Despite minor differences in claim language, Examiner presumes “a distal side of a lumen of the tubular member” is effectively describing the same structure as “an inner diameter of a distal end of the inner tubular member” since there is only a single lumen defining a single inner diameter in Applicant’s disclosure (see inner tubular member 3 in Fig. 9). 
Examiner must look to the Wands Factors to determine whether one having ordinary skill in the art is enabled to make and use the claimed invention without undue experimentation. See MPEP 2164.01.
	One having ordinary skill in the art understands the small-diameter portion of the tubular connector must be defined by a circumferential wall as shown in Applicant’s Figs. 4, 5, 7, and 8, element 23 defining the small-diameter portion. Furthermore, the claim requires the small-diameter portion to be “disposed in” the distal end of the lumen. Thus, one having ordinary skill in the art recognizes the circumferential wall would create at least a minimal change in inner diameter at the point of transition from the lumen of the inner tubular member (3) to the lumen within the small-diameter portion 23. Since Applicant has claimed the lumen of the small-diameter portion (23) is “the same as or larger than” the inner diameter of the lumen of the tubular member, there must be some structural feature that allows for the circumferential wall to accounted for in the lumen transition. However, nothing in Applicant’s specification provided further guidance to the type of structure necessary to accomplish the claimed limitations for the invention. After considering various options, Examiner cannot devise an option that satisfies both claimed requirements.
	Examiner first considered a ramp (or similar structure) being added to the interior surface of the lumen to gradually decrease the inner lumen (see annotated Fig. 9 below), but such arrangement would still leave the distal portion of the lumen distal to the ramp with an inner diameter large enough to receive the outer diameter of the small-diameter portion, thus meaning the inner diameter of the small-diameter portion cannot be “the same as or larger than” the inner diameter of the distal end of the lumen.

    PNG
    media_image1.png
    331
    557
    media_image1.png
    Greyscale

	Next, Examiner considered whether enlarging the distal end of the inner tubular member to create an indentation or seat for the small-diameter portion would enable the claim. However, Examiner concluded that enlarging the distal end of the inner tubular member to create a seat for the small-diameter portion would have the effect of simply creating a larger inner diameter at the distal end of the lumen to receive the outer diameter of the small-diameter portion in order to maintain a seamless transition from the lumen of the inner tubular member to the tubular connector. Such an arrangement would not result in the inner diameter of the small-diameter portion being “the same as or larger than” the inner diameter of the distal end of the lumen.
	Examiner is aware of nothing in the state of the art that allows for an inner diameter of an inner tube being disposed within an outer tube to have a diameter larger than the diameter of the lumen in which it is being disposed. Such a relationship appears to defy the laws of physics. Applicant has provided no guidance in the specification on how to accomplish the claimed limitations, merely reciting the claim language without further disclosing structure to make the device. Examiner has determined that in light of all the factors, one having ordinary skill in the art cannot make or use the claimed device without undue experimentation.
	Claims 2-5, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as depending from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771